United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1580
                         ___________________________

                                       Ger Lee

                             lllllllllllllllllllllPetitioner

                                           v.

         Jefferson B. Sessions, III, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                          Submitted: November 13, 2017
                            Filed: November 16, 2017
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

      Ger Lee, a native of Thailand and a citizen of Laos, petitions for review of an
order of the Board of Immigration Appeals (BIA) dismissing his appeal from the
decision of an immigration judge (IJ), which denied him asylum, withholding of
removal, cancellation of removal, and relief under the Convention Against Torture
(CAT). In his pro se brief, Lee asserts that (1) he was erroneously denied review by
a three-member BIA panel; (2) delays in the removal proceedings violated the Speedy
Trial Act, 18 U.S.C. § 3161; (3) the IJ relied on unreliable government information
regarding his father; (4) he will be tortured in Thailand or Laos due to his “stateless
person” status; and (5) his due-process and constitutional rights were violated
because (a) the IJ abandoned her neutral fact-finder role by according more weight
to country reports than to his testimony, and (b) his hearing was not fundamentally
fair.1

       To the extent that Lee’s brief can be read to claim a due-process violation, we
conclude that the BIA did not deprive Lee of fundamental fairness by referring his
appeal to a single member, see Loulou v. Ashcroft, 354 F.3d 706, 708-09 (8th Cir.
2003). We further conclude that Lee’s speedy-trial contentions are precluded by a
prior district court dismissal with prejudice of an identical claim in his 28 U.S. C.
§ 2241 petition. See Lee v. Immigration Enforcement Customs, 2017 WL 4174426
(D. Minn. July 21, 2017) (slip copy); see also Pohlmann v. Bil-Jax, Inc., 176 F.3d
1110, 1112 (8th Cir. 1999) (issue actually decided in non merits dismissal is given
preclusive effect in subsequent action between same parties).

      Likewise, we conclude that Lee’s various remaining due-process claims are
baseless and fail to identify any fundamental procedural error or resulting actual
prejudice. See Muiruri v. Lynch, 803 F.3d 984, 986 (8th Cir. 2015).

      Finally, construing them as challenges to the IJ’s denial of CAT relief, we find
Lee’s assertions that he is a “stateless person” and that the government information
was unreliable, unavailing. Any inaccuracies in the government’s information
regarding Lee’s father were not necessary to the IJ’s findings, as she based her denial

      1
       Lee does not meaningfully contest his (1) his removability; or (2) the IJ’s
findings that he was statutorily ineligible for asylum, withholding of removal, and
cancellation of removal; thus, those issues are waived. See Chay-Velasquez v.
Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004).

                                         -2-
on the lack of evidence showing that Lee would be tortured if he were returned to
Laos or Thailand. The evidence was not so compelling that any reasonable factfinder
would have found Lee had met his burden of proof, and Lee’s status as a “stateless
person” did not excuse his burden to show why he would be tortured if he were
returned to either country. See Osonowo v. Mukasey, 521 F.3d 922, 928 (8th Cir.
2008) (standard of review; alien must establish that it is more likely than not that he
would be tortured in country of removal); cf. Agha v. Holder, 743 F.3d 609, 618 (8th
Cir. 2014) (rejecting alien’s argument that, as stateless person, he was entitled to
asylum because no government would accept him; plain language of 8 U.S.C.
§ 1101(a)(42)(a) required stateless person to show same well-founded fear of
persecution as individual with nationality). The petition is denied. See 8th Cir. R.
47B.
                       ______________________________




                                         -3-